Title: LeRoy, Bayard & Company to Thomas Jefferson, 8 June 1818
From: LeRoy, Bayard & Company
To: Jefferson, Thomas


          
            Sir
            Newyork
June 8 1818.
          
          We have been honor’d with your valued favor of the 13h ulto and on the 23d ulto we valued upon M. Patrick Gibson, as directed by him, $2387.69.—@ 1 d. St being for
          
            
              The principal of your bond to Mess N & J &  R Van Staphorst $1000.—with Interest to the 1 day of  January 1816
               
              2083.
              20
            
            
              Interest from 1 Janr 1816 to 7h June 1818
              
              304.
              49.
            
          
          There then only remains the 3d bond for $2083.20 with Interest from January 1816.
          Enclosed you will please to find the Second Bond receipted.
          We have the honor to remain with utmost respect & consideration
          
            Sir Your obedt Sts
            LeRoy Bayard & Co
          
        